Title: To George Washington from Chastellux, 12 December 1785
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George



Dear general
Paris Decber 12 1785

as long as the Marquis continued in America, I persuaded myself that I had an agent near your excellency who could recall his friend to your memory. now the poor helpless and lonely idea of your Servant is wandering about Mount Vernon, desiring, may be in vain, to find admittance through the crowd of your devoted soldiers and good countrymen. how happy are those who after having followed you in the field of battle, are allowed to participate of your leasure! What satisfaction should it be for me, if I was walking upon your bowlingreen, to look upon the Potomack, and endeavour with the help of a Telescope to distinguish, whether the aproaching vessel wears the american, the french or the brittish colours; to say: ’tis a brittish ⟨illegible⟩ who comes and fetch tabacco; then continue quietly our walk and go towards the grove to observe the growth of your trees, even of your vineyard, that a french man can, I dare say, examine

without jealousy; for, my dear general, you can sow and reap laurels, but grapes and wine are not within the compass of your powers: do not be angry, dear general: foreigners have been always welcome at your house, and black billy is an exceeding good gentleman usher for madeyra, champain, and Burgundy’s ⟨travellers⟩—but I reflect, my dear general, that while I indulge my nonsense with your excellency, you may expect some important news from Europe. You receive dayly letters and news papers which are all speaking of war. believe me my dear general, we shall have no war: negotiations we ⟨expect⟩ and the emperor is grown now more and more cautious, no doubt but the brittish wish to see a continental quarrel, and hope to mix in the fray, when we began to be exausted: but it will not be the case. they ought to pay the past taxes, and it is beyond their powers; for they continue to run in debts, and there shall be a deficit of one million st. in the recipts of the present year 1784. Peace and the preservation of all the nations in their present state, is the only aim of our government who has nothing to ⟨care⟩ but the universal equilibrium. I wish america might concur in these wise measures, but she must make at home the first trial of what she is to do abroad. your excellency should never forget that you are the soul of a immense body. Your arms may indulge themselve a dear boughten rest, but your genius must always ⟨wake⟩, such is the ardent wish of a friend to America and of your most humble and obedient servant

The Mqis de chastelleux


I have the pleasure to enjoy the presence of Col. Humphrys, and have the happiness to assist him in a very pleasing Task.
permit me dear general to offer my purest respects to Mrs Washington—

